Citation Nr: 1705499	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-25 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for residuals of a gunshot wound to right muscle group IX, with limitation of motion to the right wrist, degenerative joint disease of the right hand and wrist, and median nerve neuropathy.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound to the right foot with degenerative joint disease.

3.  Entitlement to an evaluation in excess of 20 percent for right foot neuropathy associated with residuals of a gunshot wound to the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama.

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In September 2011, the Board remanded the Veteran's appeal with instruction to provide the Veteran with a VA examination, which occurred in February 2012.  The Board further instructed that a statement of the case be issued on the issue of the propriety of a reduction of the Veteran's rating for prostate cancer.  A statement of the case was issued in January 2012.  The Veteran did not file a substantive appeal or submit new and material evidence within 60 days, and that issue is therefore no longer on appeal.  The Board is therefore satisfied that the instructions in its September 2011 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Residuals of a gunshot wound to the right hand are analogous to severe incomplete paralysis of the median nerve, but not analogous to complete paralysis or loss of use of the hand.

2.  Residuals of a gunshot wound to the right foot are productive of moderately severe, but not severe, malunion of the metatarsal bones.

3.  Neuropathy associated with residuals of a gunshot wound to the right foot is analogous to moderate, but not severe, incomplete paralysis of the external popliteal (common peroneal) nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for residuals of a gunshot wound to right muscle group IX, with limitation of motion to the right wrist, degenerative joint disease of the right hand and wrist, and median nerve neuropathy, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

2.  The criteria for an evaluation in excess of 20 percent for residuals of a gunshot wound to the right foot with degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2016).

3.  The criteria for an evaluation in excess of 20 percent for right foot neuropathy associated with residuals of a gunshot wound to the right foot have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2006 and October 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records and Social Security Administration records identified by the Veteran.  

The Veteran was provided a VA examination of his gunshot wound residuals in February 2012.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Right Wrist and Hand

The Veteran claims an increased rating for the residuals of a gunshot wound to the right wrist and hand.  The Veteran's right upper extremity is his dominant extremity.

The Veteran's disability is currently rated as paralysis of the median nerve of the dominant extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  His current 50 percent evaluation is warranted for severe incomplete paralysis of the median nerve.  A higher, maximum evaluation of 70 percent is warranted for complete paralysis of the median nerve, characterized by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.

Alternative and additional Diagnostic Codes for the dominant wrist, hand, and fingers are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, ankylosis of the dominant wrist is rated at 30 percent for favorable ankylosis in 20 to 30 degrees of dorsiflexion, at 40 percent for unfavorable ankylosis in any other position, and at 50 percent for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  Extremely unfavorable ankylosis is rated as loss of use of the hand.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of motion of the dominant wrist is rated at 10 percent for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of the dominant hand is rated at 60 percent.  Consideration should be given to whether evaluation as amputation is warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5217, unfavorable ankylosis of four digits of the dominant hand is rated at 60 percent if the thumb is one of the digits and at 50 percent otherwise.  Consideration should be given to whether evaluation as amputation is warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5218, unfavorable ankylosis of three digits of the dominant hand is rated at 50 percent for the thumb and any two fingers, at 40 percent for any combination including the index finger but excluding the thumb, and at 30 percent for the long, ring, and little fingers.  Consideration should be given to whether evaluation as amputation is warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5219, unfavorable ankylosis of two digits of the dominant hand is rated at 40 percent for the thumb and finger, at 30 percent for the index finger and any other finger excluding the thumb, and at 20 percent for any pair of fingers not including the thumb or the index finger.  Consideration should be given to whether evaluation as amputation is warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5220, favorable ankylosis of five digits of the dominant hand is rated at 50 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5221, favorable ankylosis of four digits of the dominant hand is rated at 50 percent if the thumb is one of the digits and at 40 percent otherwise.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5222, favorable ankylosis of three digits of the dominant hand is rated at 40 percent for the thumb and any two fingers, at 30 percent for any combination including the index finger but excluding the thumb, and at 20 percent for the long, ring, and little fingers.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5223, favorable ankylosis of two digits of the dominant hand is rated at 30 percent for the thumb and finger, at 20 percent for the index finger and any other finger excluding the thumb, and at 10 percent for any pair of fingers not including the thumb or the index finger.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224, ankylosis of the thumb is rated at 20 percent for unfavorable ankylosis and 10 percent for favorable ankylosis.  Consideration should be given to whether evaluation as amputation is warranted and to whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5225, ankylosis of the index finger is rated at 10 percent.  Consideration should be given to whether evaluation as amputation is warranted and to whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5226, ankylosis of the long finger is rated at 10 percent.  Consideration should be given to whether evaluation as amputation is warranted and to whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, ankylosis of the ring or little finger is rated at 0 percent.  Consideration should be given to whether evaluation as amputation is warranted and to whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228, limitation of motion of the thumb is rated at 20 percent with a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, at 10 percent with a gap of one to two inches, and at 0 percent with a gap of less than one inch.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, limitation of motion of the index or long finger is rated at 10 percent with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  A 0 percent rating is warranted for a gap of less than one inch or for extension limited by no more than 30 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230, any limitation of motion of the ring or little finger is rated at 0 percent.

Injuries to muscle group IX are rated under 38 C.F.R. § 4.73, Diagnostic Code 5309, which notes that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joint, tendons, etc.  Such injuries are therefore to be rated on the basis of limitation of motion with a minimum rating of 10 percent.  A muscle injury rating cannot be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

Private treatment records reflect that in June 2006 the Veteran reported pain in his right hand.  Specifically, he reported worsening pain whenever he tries to do something with his index finger.  His physician noted a boutonniere type deformity of the thumb but the Veteran reported that it was not bothering him.  On examination he exhibited good motion of the fingers with an obvious shortening of the index finger.  Nonunion was palpable with motion seen and felt at the index metacarpal base.  There was tenderness over the index metacarpal base region.  He had good wrist motion but limited mid-carpal motion.  X-rays showed severe arthrosis with complete dorsal subluxation and proximal migration of the index through little metacarpals on the distal carpus.  He was diagnosed with right wrist arthrosis at the carpometacarpal joints and nonunion of the index metacarpal base fracture.

In August 2006, the Veteran's private treating doctor indicated in a letter related to his claim for disability benefits from the Social Security Administration that during an 8-hour working day on a competitive job he could be expected to spend no more than 10 percent of his time grasping, turning or twisting objects with his hands or performing fine manipulations with his fingers.

In September 2006, the Veteran underwent an examination in connection with a claim for disability benefits from the Social Security Administration.  He reported progressively worsening intermittent pain, burning and throbbing, elicited by grasping.  Pain was rated as varying anywhere from 0-10/10.  He stated that writing is terribly difficult, as he feels a sharp, stabbing pain when he flexes his finger to write.  On examination, he had decreased extension of his right wrist.  He could not extend beyond neutral.  He had decreased ulnar deviation to 10 degrees and decreased radial deviation to 20 degrees.  Range of motion for the third and fourth digits was normal.  Boutonniere's deformity caused his thumb metacarpal phalangeal (MCP) joint to be always at a 90 degree angle.  His second MCP joint had decreased flexion less than 90 degrees.  He had decreased extension of his first MCP joint to less than 30 degrees.  Proximal and distal interphalangeal joints (PIP and DIP) were within normal limits.  The web space between his first and second MCP joints was increased in distance.   His index finger was inappropriately shorter than his other digits.  He had severe tenderness with withdrawal motion with palpation and a palpable nonunion of the second MCP joint.  There was atrophy of the thenar and hypothenar prominences.  Sensory examination was intact.

The Veteran underwent a general VA examination in January 2007.  He reported difficulty handling things and pain at the base of his index finger.  He also reported weakness of grip and numbness at the base of his hand dorsally.  Examination revealed wasted dorsal interossei muscle and tenderness over the base of the right index finger and thumb.  The base of the thumb was very prominent and hypersensitive.  Thumb movements were normal and grip and dexterity were 4/5.  Sensation was diminished over the base of the right thumb and right index finger.  Bony bulging was noted over the dorsum of the hand.  Dorsiflexion was limited to 5 degrees and palmar flexion was limited to 80 degrees.  Ulnar deviation and radial deviation were 10 degrees.  In a March 2007 addendum, the examiner commented on January 2007 x-rays, which revealed an old injury with disruption of the metacarpocarpal joints of all the fingers.

In his October 2007 notice of disagreement, the Veteran stated that his right hand is his dominant hand and he is very limited by his disability.  

At his May 2011 hearing, the Veteran reported that his disability causes a lack of dexterity.  He stated that he is unable to pick up small objects and lacks an opposable thumb, since he cannot manipulate his thumb to his fingers.  He stated that he cannot pick up anything heavier than a gallon of milk.  

The Veteran underwent another VA examination in February 2012.  He reported limited range of motion of his thumb and difficulty with fine motor manipulation.  The examiner noted deformity over the hand and difficulty lifting over 8 pounds.  On examination there was evidence of limited motion of the thumb and index finger, with a gap less than one inch between the thumb pad and the fingers on opposition.  There was no painful motion.  The examiner noted mild flexion deformity over the MCP joint of the thumb.  There was no gap when touching palm with fingertips.  There was no limitation or painful motion in the fingers.  Palmar flexion was limited to 70 degrees and dorsiflexion was limited to 10 degrees, with no evidence of painful motion.  There was no additional limitation on repetition and no additional functional loss, except less movement than normal in the wrist.  There was tenderness and pain to palpation in the hand.  Grip and wrist extension strength was 4/5.  There were no painful or unstable scars or scars greater than 39 square centimeters in area.  There was no ankylosis.  There was x-ray evidence of degenerative arthritis in multiple joints.  The Veteran subsequently underwent a nerve conduction velocity study in March 2012.  In an October 2013 addendum based on the results of the study, the examiner noted mild incomplete paralysis of the median nerve.  Also in this addendum, the examiner stated that the Veteran experienced pain at 80 degrees of flexion and at 15 degrees of ulnar deviation, and that he experienced pain when attempting to touch his thumb to his index finger.  The examiner further stated that x-rays do not show evidence of any metacarpal malunion.

The Board notes that in assigned a 50 percent evaluation for the Veteran's disability, the RO intended to analogize the combination of muscle injury, degenerative joint disease, and neuropathy to the assigned rating of severe incomplete paralysis.  In the March 2016 supplemental statement of the case assigning the current rating, the RO explained that although the examiner found only mild neuropathy (warranting a 10 percent rating under Diagnostic Code 8515), the evidence shows a wasted dorsal interossei muscle, and the Veteran's private hand specialist found that the Veteran had 10 percent use of his right hand.   

The Board finds that the Veteran's current 50 percent rating is appropriate to his disability picture, and that a rating in excess thereof is not warranted.  Specifically, the Veteran's muscle atrophy, degenerative joint disease, painful motion, and mild neuropathy taken together are analogous to severe incomplete paralysis of the median nerve, which warrants his current 50 percent rating.  While individually none of these manifestations warrant a rating in excess of 10 percent, taken together they lead to severe functional loss consistently described by the Veteran and his physicians.  Higher evaluations, however, are not warranted.  A higher evaluation is only available for the equivalent of complete paralysis or loss of use.  There is no evidence of ankylosis of the Veteran's joints, and while use of his hand is severely disabled there is no indication that his hand is useless.  While his fingers may not be able to perform fine manipulation, his grip strength at his VA examinations has been measured as diminished but not absent.  At his hearing he reported difficulty with small objects but stated he was able to pick up items not heavier than a gallon of milk.  

The Veteran's wrist and hand manifestations, evaluated independently, would combine as follows:  10 percent for mild incomplete paralysis of the median nerve under 8515; 10 percent for limitation of motion of the wrist under 5215; 10 percent for limitation of motion of the thumb resulting in a gap of less than one inch under 5228; and 10 percent for painful motion of the index finger under 38 C.F.R. § 4.59.  The Veteran's muscle injury would be contemplated by the ratings for limitation of motion under Diagnostic Code 5309.  While these ratings combine to less than his current 50 percent, the Board finds that the combined effect of these symptoms are analogous to the severe incomplete paralysis contemplated by his current rating under 8515.  As described above, higher and additional ratings are only available for ankylosis or complete paralysis, which are not evident here.  An evaluation in excess of 50 percent is therefore not warranted.

Right Foot

The Veteran claims increased ratings for the residuals of a gunshot wound to the right foot.  At the time of his claim, these residuals were rated as a single disability.  Subsequent to the VA examination provided in accordance with the Board's September 2011 remand, an additional evaluation was awarded based on neuropathy.  

The Veteran's right foot disability is currently rated as malunion or nonunion of the tarsal or metatarsal bones under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  His current 20 percent rating is warranted for a moderately severe disability.  A 30 percent rating is warranted for a severe disability, and a 40 percent rating is warranted for actual loss of use of the foot.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, a 10 percent rating is warranted for unilateral hallux valgus either operated with resection of metatarsal head or severe and equivalent to amputation of the great toe.  

Additional and alternative ratings for the foot are available under Diagnostic Code 5276 for acquired flatfoot, under Diagnostic Code 5277 for bilateral weak foot, under Diagnostic Code 5278 for acquired claw foot, under Diagnostic Code 5279 for anterior, unilateral, or bilateral metatarsalgia, and under Diagnostic Code 5281 for unilateral severe hallux rigidus.  Other foot injuries are rated under Diagnostic Code 5284, with moderate injuries warranting a 10 percent rating, moderately severe injuries warranting a 20 percent rating, with severe injuries warranting a 30 percent rating, and with actual loss of use of the foot warranting a 40 percent rating.

Injuries to muscle group XI are evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5311.  The criteria assign a 0 percent rating to a slight injury, a 10 percent rating to a moderate injury, a 20 percent rating to a moderately severe injury, and a 30 percent rating to a severe injury.  A muscle injury rating cannot be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).

The Veteran's right foot neuropathy is rated at 20 percent for moderate incomplete paralysis of the external popliteal (common peroneal) nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  A higher 30 percent rating is warranted for severe incomplete paralysis, and a 40 percent rating is warranted for complete paralysis, characterized by foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of toes; loss of abduction of foot, adduction weakened; and anesthesia covering the entire dorsum of the foot and toes.

Paralysis of the superficial peroneal nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8522.  Mild incomplete paralysis warrants a 0 percent rating, moderate incomplete paralysis warrants a 10 percent rating, and severe incomplete paralysis warrants a 20 percent rating.  A 30 percent rating is warranted for complete paralysis, characterized by a weakened eversion of the foot.

Paralysis of the anterior tibial nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8523.  Mild incomplete paralysis warrants a 0 percent rating, moderate incomplete paralysis warrants a 10 percent rating, and severe incomplete paralysis warrants a 20 percent rating.  A 30 percent rating is warranted for complete paralysis, characterized by loss of dorsal flexion of the foot.

Paralysis of the posterior tibial nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8525.  Mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 10 percent rating, and severe incomplete paralysis warrants a 20 percent rating.  A 30 percent rating is warranted for complete paralysis, characterized by paralysis of all the muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; inability to flex the toes; weakened adduction; and impaired plantar flexion.

Private treatment records reflect that in June 2006 the Veteran reported painful lesions of the first metatarsal phalangeal joint and pain in his arch and foot.  He was diagnosed with sesamoiditis and a plantar-flexed third metatarsal.  Records indicate that he continued regular treatment for porokeratotic lesions thereafter.

In September 2006, the Veteran underwent an examination in connection with a claim for disability benefits from the Social Security Administration.  He reported progressively worsening constant pain, burning and throbbing.  Pain was rated as averaging 5/10 and ranging from 3-7/10.  He reported that he can stand for approximately 20-30 minutes before he begins limping.  He also reported swelling.  Gait was normal.  On examination he was unable to dorsiflex his right ankle to neutral due to a tight heel cord.  There was atrophy of all the intrinsic muscles of the foot.  The foot was cool to touch compared with the left foot.  His second toe was overriding his third.  There was a callous over the sesamoid bone inferior to his first metatarsal joint.  He had hallux valgus deformity of the great toe and absence of bone in the fifth toe.  He had decreased light touch and pinprick sensation.  At rest he the ankle was in 10 degrees of plantarflexion.  An associated October 2006 x-ray found deformity of the distal end of the second metatarsal, due to an old gunshot wound fracture with delayed or nonunion at the fracture site.  

The Veteran underwent a general VA examination in January 2007.  He reported an inability to stand for more than 30 minutes or walk for more than 20 minutes due to pain and aching in his foot rated at 7/10.  He also reported coldness and numbness in the foot.  He had a cane but did not use it on a regular basis.  On examination ankle movement was normal.  Overriding toes were present with a callosity under the big toe.  The foot appeared slightly cyanosed.  Pedal pulses were difficult to palpate.  In a March 2007 addendum, the examiner commented on January 2007 x-rays, which revealed old ununited fractures of the second metatarsal and the fifth toe.

In his October 2007 notice of disagreement, the Veteran reported that his overriding toes cause a recurring callous on his foot which has to be trimmed on a monthly basis.  He reported wearing a special insert to correct his gait and relieve pressure points on his foot.  He further stated that his toes have limited motion.

At his May 2011 hearing, the Veteran reported that he does not use a cane, but he does wear inserts.  He stated that his foot keeps him from standing or driving for more than 30 minutes.

The Veteran underwent another VA examination in February 2012.  He was diagnosed with malunion/nonunion of the metatarsal bones, callous formation, and degenerative arthritis.  The examiner noted hallux valgus but found no symptoms due to the condition.  There was no evidence of hammer toes, Morton's neuroma, metatarsalgia, hallux rigidus, or pes cavus.  Gait was normal.  There was x-ray evidence of arthritis.  The examiner found evidence of severe paresthesia or dysesthesia of the right lower extremity, as well as chronic hyperesthesia, constant coolness of the foot, and discoloration.  There was injury to muscle group XI with weakness and loss of power.  The Veteran subsequently underwent a nerve conduction velocity study in March 2012.  In an October 2013 addendum based on the results of the study, the examiner noted mild incomplete paralysis of the posterior tibial, superficial peroneal, sural, anterior tibialis, and peroneal nerves.  Also in the addendum, the examiner noted a moderately severe malunion of the second toe.

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's residuals of a gunshot wound to the right foot with degenerative joint disease.  His current rating is warranted for moderately severe malunion of the metatarsal bones.  A higher evaluation under his current diagnostic code is warranted for severe symptoms or loss of use of the foot.  The evidence does not establish manifestations of such severity.  The February 2012 examiner found that the Veteran's malunion was moderately severe.  The Veteran's medical evidence supports a finding that his disability is not severe.  While his foot requires regular medical treatment and prevents him from standing or driving for more than a half hour, he is nevertheless able to stand, walk, and drive for shorter periods of time.  He does not require a cane to walk.  There were no reports of flare-ups, and there is no indication that there are residuals that constitute the functional equivalent of a more severe disability.  DeLuca, 8 Vet. App. at 204-07.  The Board thus finds that his disability is moderately severe but not severe and a higher evaluation is not warranted.  Furthermore, a separate evaluation for the Veteran's hallux valgus is not warranted because there is no indication that there has been surgery on it or it is severe to the point that it is equivalent to amputation of the big toe.  Indeed, the February 2012 examiner found the hallux valgus to be asymptomatic.  Similarly, a separate rating is not necessary for the Veteran's arthritis, as the pain caused by his arthritis is already contemplated by the criteria for his moderately severe malunion of the metatarsal bones, and a separate evaluation for arthritis would lead to unlawful pyramiding.  38 C.F.R. § 4.14.  Finally, there is no evidence that the Veteran's residuals include acquired flatfoot, bilateral weak foot, acquired claw foot, metatarsalgia, or unilateral severe hallux rigidus.

The Board further finds that an evaluation in excess of 20 percent is not warranted for the Veteran's right foot neuropathy.  His current rating is warranted for symptoms analogous to moderate incomplete paralysis of the external popliteal (common peroneal) nerve.  Higher ratings are warranted for severe incomplete paralysis or complete paralysis.  There is no evidence of such severe nerve symptoms.  The nerve conduction study found mild paralysis of the posterior tibial, superficial peroneal, sural, anterior tibialis, and peroneal nerves.  Of these, only the posterior tibial and peroneal nerves warrant compensable ratings for mild incomplete paralysis.  Instead of two 10 percent evaluations, the RO rated the combination of symptoms as analogous to moderate incomplete paralysis of the peroneal nerve.  Furthermore, there is no basis for separating the symptoms of paralysis into different ratings when the symptoms as reported by the Veteran are numbness and coldness throughout the foot.  38 C.F.R. § 4.14.  As such, the RO found that only one rating was warranted, but it was rated as a moderate disability due to the presence of muscle atrophy.  In any event, the nerve conduction study did not establish symptoms warranting a rating in excess of 20 percent, nor did any other medical evidence or statements by the Veteran.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's neuropathy associated with the residuals of a gunshot wound to the right foot.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's gunshot wound residuals.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's gunshot residuals, including pain, limited motion, painful motion, tenderness, stiffness, swelling, numbness, and coldness, are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his gunshot wound residuals are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 50 percent for residuals of a gunshot wound to right muscle group IX, with limitation of motion to the right wrist, degenerative joint disease of the right hand and wrist, and median nerve neuropathy, is denied.

An evaluation in excess of 20 percent for residuals of a gunshot wound to the right foot with degenerative joint disease is denied.

An evaluation in excess of 20 percent for right foot neuropathy associated with residuals of a gunshot wound to the right foot is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


